Name: Commission Regulation (EC) No 769/97 of 28 April 1997 fixing the minimum import price applicable to certain types of processed cherries during the 1997/98 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices;  foodstuff;  plant product
 Date Published: nan

 No L 112/ 14 EN Official Journal of the European Communities 29 . 4. 97 COMMISSION REGULATION (EC) No 769/97 of 28 April 1997 fixing the minimum import price applicable to certain types of processed cherries during the 1997/98 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 1 (3), and Article 13 (8) thereof, Whereas, pursuant to Article 13 ( 1 ) of Regulation (EC) No 2201 /96, minimum import prices are to be determined having regard in particular to :  the free-at-frontier prices on import into the Com ­ munity,  the prices obtained on world markets,  the situation on the internal Community market,  the trend of trade with non-member countries; Whereas a minimum import price should be fixed on the basis of the abovementioned criteria for the 1997/98 marketing year for processed cherries listed in Annex II to Regulation (EC) No 2201 /96; HAS ADOPTED THIS REGULATION: Article 1 1 . For each of the products listed in the Annex to this Regulation , the minimum import price applicable during the 1997/98 marketing year shall be as set out in that Annex . 2 . The marketing year for the products referred to in paragraph 1 shall run from 10 May 1997 to 9 May 1998 . Article 2 This Regulation shall enter into force on 10 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p. 29 . 29 . 4 . 97 I EN I Official Journal of the European Communities No L 112/ 15 ANNEX (ECU/100 kg net weight) CN code Description Minimumimport price Fruit and nuts , uncooked or cooked by steaming or boiling in water, frozen , whether or not containing added sugar or other sweetening matter:  Other:   Containing added sugar or other sweetening matter:    With a sugar content exceeding 13 % by weight:     Other:      Sour cherries (Prunus cerasus):       Unstoned       Other _ _ _ _ _ Other cherries :       Unstoned ______ Other    Other:     Other:      Sour cherries (Prunus cerasus)       Unstoned       Other      Other cherries :       Unstoned       Other   Other:    Cherries : ex 0811 ex 0811 90 ex 0811 90 19 ex 0811 90 39 0811 90 75 0811 90 80 ex 0812 0812 10 00 ex 0812 10 00 ex 0812 10 00 2008 2008 60 2008 60 51 2008 60 59 2008 60 61     Sour cherries (Prunus cerasus): 58,20 65,81 58,20 65,81 58,20 65,81 58,20 65,81 58,20 65,81 58,20 65,81 58,20 58,20 73,42 73,42 81,02      Unstoned      Other     Other:      Unstoned      Other Fruit and nuts , provisionally preserved (for example, by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Cherries :   Sour cherries (Prunus cerasus)   Other Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Cherries :   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg: _ - - - Sour cherries (Prunus cerasus) _ _ _ _ Other Containing added sugar, in immediate packings of a net content not exceeding 1 kg: Sour cherries (Prunus cerasus) No L 112/ 16 | EN 1 Official Journal of the European Communities 29 . 4 . 97 (ECU/100 kg net weight) CN code Description Minimumimport price 2008 60 69     Other 81,02    Not containing added sugar, in immediate packings of a net content:     Of 4,5 kg or more: 2008 60 71      Sour cherries (Prunus cerasus) 64,84 2008 60 79      Other 64,84     Of less than 4,5 kg: 2008 60 91      Sour cherries (Prunus cerasus) 70,88 2008 60 99      Other 70,88